ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-274, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, TODD DAVIS VAN SICLEN of CRANFORD, who was admitted to the bar of this State in 2000, should be suspended from the practice of law for a period of two years based on discipline imposed in the State of New York for unethical conduct that in New Jersey constitutes violations of RPC 1.7(a)(2)(prohibiting a lawyer from representing a client if there is a significant risk that the representation will be materially limited by the lawyer’s responsibilities to another client, a former client, or a third person or by a personal interest of the lawyer), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
*7It is ORDERED that TODD DAVIS VAN SICLEN is suspended from the practice of law for a period of two years, effective November 3, 2017, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20—20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.